       Case 4:08-cr-00257-SWW Document 35 Filed 03/02/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


UNITED STATES OF AMERICA                  *
                                          *
V.                                        *    CASE NO. 4:08CR00257-001 SWW
                                          *
LISA DAWN SHIPLEY                         *


                                     ORDER

      On February 25, 2021, Defendant Lisa Dawn Shipley was present with her

attorney, J. Brooks Wiggins, for a telephone hearing on the United States’

superseding motion [ECF No. 32] to revoke the supervised release previously

granted Defendant. The Government was represented by Assistant United States

Attorney Michael S. Gordon. Based on Defendant’s admission and statements on

the record, the Court found that Defendant has violated the conditions of her

supervised release without just cause. However, the Court determined that

Defendant’s supervised release should not be revoked at this time but will instead

modify the conditions of supervised release.

      IT IS THEREFORE ORDERED that defendant’s term of supervised

release shall be modified to include the following special condition:

      1. Defendant shall have no direct or indirect contact with Angela D.
      Martin, Reg. No. 22000-014, by any means, including in person, by
      mail, electronically, telephonically, or through third parties. This


                                         1
        Case 4:08-cr-00257-SWW Document 35 Filed 03/02/21 Page 2 of 2




      modification applies regardless of whether Martin remains incarcerated
      or is released from the Bureau of Prisons.

      All other standard and additional conditions of Defendant’s supervised

release previously imposed shall continue and remain in full force and effect

until the expiration of her term of supervised release. The Court reminds

Defendant that any further violation of the terms of her supervised release could

result in revocation of her release.

      IT IS FURTHER ORDERED that the superseding motion to revoke [ECF

No. 32] is DISMISSED. The original motion [ECF No. 28] is MOOT.

      IT IS SO ORDERED THIS 2nd DAY OF MARCH , 2021.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                         2
